DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 21, 28, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley U.S. Patent Publication No. 2015/0015616 (hereinafter Buckley) in view of Ruchkmongathan U.S. Patent Publication No. 2008/0303772 (hereinafter Ruchkmongathan).
Consider claim 18, Buckley teaches a display, comprising: a matrix comprising a plurality of rows divided into a plurality of columns of pixels (Figure 8), each of the pixels including a light emitting device ([0139], OLED); a scan driver coupled to the matrix and is configured to provide a plurality of scan line signals to rows of the matrix (driver that provides WEI in figures 6-8), each of the scan line signal selecting one of the rows of the matrix to be programmed with pixel values (pixel values corresponding to DI in figures 6-8); a data driver coupled to the matrix and is configured to provide a plurality of variable level data signals to columns of the matrix (DI in figures 6-8 and [0078]), each of the variable level data signals programming a subset each of the pixels of the selected one of the rows with a variable pixel value selected from one of a plurality of levels (Figures 10b-c, analog operation); and a pulse driver coupled to the matrix and is configured to provide a plurality of driving signals to the rows of the matrix (driver that provides AC1-2 in figures 6-8), each of the driving signals comprising a sequence of driving pulses to cause each of the pixels to emit light (Figure 7, VAC1) according to the corresponding variable pixel value during a subset of sub-frames of a frame (Figures 10b-c, analog operation), and turn on each of the pixels with a fixed pixel value during selective ones of remaining sub-frames of the frame (Figure 10b-c and [0130] and [0128], digital operation), each of the driving pulses comprising a stepped pulse (Figure 7, VAC).
Buckley does not appear to specifically disclose each of the driving pulses comprising a stepped pulse with multiple intermediate voltage levels, wherein the stepped pulse includes increasing voltage levels from a first intermediate voltage level followed by decreasing voltage levels to the first intermediate voltage level or decreasing voltage levels from a second intermediate voltage level followed by increasing voltage levels to the second intermediate voltage level.
However, in a related field of endeavor, Ruchkmongathan teaches a multi-step voltage profile (abstract) and further teaches each of the driving pulses comprising a stepped pulse with multiple intermediate voltage levels (Figure 4), wherein the stepped pulse includes increasing voltage levels from a first intermediate voltage level followed by decreasing voltage levels to the first intermediate voltage level  (Figure 4, see the step part from an intermediate value to V (in the top section of figure 4) and the step part from V to the intermediate value) or decreasing voltage levels from a second intermediate voltage level followed by increasing voltage levels to the second intermediate voltage level.
Therefore, it would have been obvious to  one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular stepped pulse as shown by Ruchkmongathan in figure 4 in order to optimize power consumption and improve brightness uniformity as suggested in [0031].

Consider claim 21, Buckley and Ruchkmongathan teach all the limitations of claim 18. In addition, Buckley teaches wherein the subset of the sub-frames comprises a sub- frame corresponding to a least significant bit (LSB) of the pixel value ([0136], image frame may begin with analog mode and thus corresponding to LSB).

Consider claim 28, it includes the limitations of claim 18 and thus rejected by the same reasoning. 

Consider claim 31, it includes the limitations of claim 21 and thus rejected by the same reasoning. 

Claim(s) 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley and Ruchkmongathan as applied to claim 18 above, and further in view of Sung WO2009/082056A1 (hereinafter Sung).
Consider claim 20, Buckley and Ruchkmongathan teach all the limitations of claim 18. 
Buckley does not appear to specifically disclose wherein a number of the sub-frames is less than a number of gray-scale bits for operating the pixels.
However, in a related field of endeavor, Sung teaches a hybrid driving device in [1] and further teaches wherein a number of the sub-frames is less than a number of gray-scale bits for operating the pixels ([29]-[30], first sub-frame and second sub-frame region and thus 2 (sub-frame regions) less than 8 (bits)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a number sub-frames less than the gray-scale bits as taught by Sung in order to prevent false contour as suggested in [10-11].

Consider claim 30, it includes the limitations of claim 20 and thus rejected by the same reasoning. 

Claim(s) 22-24, 26, 27, 32-34, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley and Ruchkmongathan as applied to claim 18 above, and further in view of Shieh et al. U.S. Patent Publication No. 5,748,160 (hereinafter Shieh).
Consider claim 22, Buckley and Ruchkmongathan teach all the limitations of claim 18. 
Buckley does not appear to specifically disclose wherein each of the pixels comprises: a switching transistor connected to the scan driver to receive one of the scan line signals, a driving transistor coupled to the switching transistor, the driving transistor connected in series with the light emitting device, and a capacitor having a terminal connected between the switching transistor and the driving transistor, the switching transistor selectively connecting a data line extending from the data driver to the capacitor according to the received one of the scan line signals to program the capacitor.
However, Shieh teaches a matrix of light emitting devices (abstract) and further teaches wherein each of the pixels comprises: a switching transistor (Figure 1, 18) connected to the scan driver to receive one of the scan line signals (Figure 1, 27), a driving transistor coupled to the switching transistor (Figure 1, 13), the driving transistor connected in series with the light emitting device (Figure 1, 10), and a capacitor having a terminal connected between the switching transistor and the driving transistor (Figure 1, 23), the switching transistor selectively connecting a data line extending from the data driver to the capacitor according to the received one of the scan line signals to program the capacitor (Figure 1, 18, 25 and 27).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular pixel circuit as taught by Shieh with the benefit that light emitting diode 10, and each other diode in the matrix has a semiconductor switch 12 attached thereto, making the matrix an active matrix as suggested by Shieh in column 2, lines 55-57.

Consider claim 23 Buckley, Ruchkmongathan and Shieh teach all the limitations of claim 22. In addition, Shieh teaches wherein a source or a drain of the driving transistor is connected to a pulse line extending from the pulse driver (Figure 1, 30 and 13; Figure 3, 60 and 45-47, Vr), the pulse line connected to sources or drains of driving transistors in a same row of the pixels (column 5, lines 1-5, Vr and 45).

Consider claim 24, Buckley and Ruchkmongathan teach all the limitations of claim 22. In addition, Buckley teaches a display apparatus 128 in figure 1b and further teaches wherein a voltage at the data line is one of two values during the subset of sub-frames (Figure 10B-C, digital operation), and the voltage is one of three or more values during remaining sub-frames of the frame (Figures 10B-C, Analog operation).

Consider claim 26, Buckley and Ruchkmongathan teach all the limitations of claim 24. In addition, Buckley teaches a duration of each of the remaining sub- frames is shorter than a duration of each of the subset of sub-frames ([0134], analog mode of operation can take less time than the digital mode).

Consider claim 27, Buckley and Ruchkmongathan teach all the limitations of claim 18.
Buckley does not appear to specifically disclose the pixels comprise first columns of pixels configured to emit light of a first color, second columns of pixels configured to emit light of a second color, and third columns of pixels configured to emit light of a third color.
However, Shieh teaches the pixels comprise first columns of pixels configured to emit light of a first color (Figure 3 and column 5, lines 1-5, Vr and 45), second columns of pixels configured to emit light of a second color (Figure 3 and column 5, lines 1-5, Vg and 45), and third columns of pixels configured to emit light of a third color (Figure 3 and column 5, lines 1-5, Vb and 45).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide RGB pixels as taught by Shieh in order to achieve a full color display as suggested by Shieh column 1, lines 29-35. 

Consider claim 32, it includes the limitations of claim 22 and thus rejected by the same reasoning. 

Consider claim 33, it includes the limitations of claim 23 and thus rejected by the same reasoning. 

Consider claim 34, it includes the limitations of claim 24 and thus rejected by the same reasoning. 

Consider claim 36, it includes the limitations of claim 26 and thus rejected by the same reasoning. 

Consider claim 37, it includes the limitations of claim 27 and thus rejected by the same reasoning. 

Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley and Ruchkmongathan as applied to claim 18 above, and further in view of Yamada et al. U.S. Patent No. 5,990,629 (hereinafter Yamada).
Consider claim 25, Buckley and Ruchkmongathan teach all the limitations of claim 18. 
Buckley and Ruchkmongathan do not appear to specifically disclose light emitting devices comprise an inorganic light emitting diode (LED).
However, Yamada teaches light emitting devices comprise an inorganic light emitting diode (LED) (column 22, lines 35-37).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include inorganic LED as taught by Yamada in order to meet the design expectations since Yamada suggests organic-EL and inorganic-EL in column 22, lines 31-37.

Consider claim 35, it includes the limitations of claim 25 and thus rejected by the same reasoning. 

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
On page 9, Applicant argues that “Buckley… fail to remedy such deficient disclosure of Sung.” The Office respectfully disagrees for the following reasons. 
As detailed above, Buckley teaches the new limitations in the claim. Consequently, this argument has been considered but it is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621